. SPENCER
                                                                                                                      ACCEPTED
                                                                                                                  05-15-00589-CV
                                                                                                      FIFTH COURT OF APPEALS
                                                                                                                  DALLAS, TEXAS
                                                 WWW.Sl’ENCERLAWPC.COM                      R, K   E V N S 1>9/22/2015
                                                                                                      1       E N (3 R 3:36:36 PM
                                                                                                                   1.;


                                                                                                                       LISA MATZ
                                                                                                      E.                   CLERK
                                                                                         BRENDAN P. l-IARVELL
                                                                                           TIMOTHY J. MILLER
                                                                                        ALEXANDRA L. WALES
                                                                                          FILED IN
                                                                                         MAXWELL
                                                                                    5th COURT      S. BAYMAN
                                                                                              OF APPEALS
                                              September 22, 2015                       DALLAS, TEXAS
                                                                                    9/22/2015 3:36:36 PM
                                                                                          LISA MATZ
      Fifth Court of Appeals                                                                 Clerk
                                                                                            VIA  E-FILING
      George L. Allen, Sr. Courts Bldg.
      600 Commerce Street, Suite 200
      Dallas, Texas 75202-4658


              Re:    Estate ofAlan   Morgan Humphrey, Deceased;                                                                ,




                     Cause No. 05-15-00589-CV— Fifth Court ofAppeals
                                                                                                                               3




      Dear Fifth Court of Appeals:

              On May   8,  2015, Denna Shaw (“Ms. Shaw” or “Appellant”), pro se, ﬁled a Notice of
      Appeal in the above—referenced matter seeking to appeal a Final Judgment signed and entered by
      the Dallas County Probate Court, Number Three (the “Probate Court”), in Cause No. PR-13-
      02943-3 related to an alleged breach of contract. Apparently, as part of her docketing statement,
      Ms. Shaw included George Alexander Carlson (“Mr. Carlson”) as a party to her appeal. However,
      while a party of record, Mr. Carlson was n_0t a party to the underlying breach of contract action in
      the Probate Court. In fact, Mr. Carlson attempted to intervene in the breach of contract action by
      ﬁling a Plea in Intervention, Original Answer and Response to Breach of Contract Claim (the
      “Plea in Intervention”), but the Probate Court granted a Motion to Strike Intervention ﬁled by
      Roger Humphrey (“Mr. Humphrey” or “Appellee”) and prohibited Mr. Carlson from intervening
      (since he was not a party to the underlying and disputed contract). As a result, Mr. Carlson was
      not included in nor was he a party to the bench trial on the breach of contract action in the Probate
      Court, which is the subject of this appeal. A true and correct copy of the Final Judgment listing
      the Parties thereto is attached hereto as Exhibit “A ”.


              Despite not being a party to the underlying breach of contract action, Mr. Carlson and his
      prior counsel, R. Kevin Spencer, Zachary E. Johnson and Brendan P. Harvell, and their law ﬁrm,
      SPENCER LAW, P.C. (collectively, the “Spencer Group”), were included in the pro se appellate
      ﬁlings by Appellant. While the Spencer Group has never entered an appearance in this appeal,
      this letter is to serve as notice to the Fifth Court of Appeals that the Spencer Group no longer
      represents Mr. Carlson in the Probate Court and that the Probate Court has previously signed an
      Order Granting Amended Motion to Withdraw as Counsel. A true and correct copy of the Order
      GrantingAmended Motion to Withdraw as Counsel is attached hereto as Exhibit “B”. As a result,
      the Spencer Group respectfully requests that the Fifth Court of Appeals remove them from the
      appellate docket and all future correspondences and filings.




2010 Ross TOWER, 500 N. AKARD STREET, DALLAS,         TX   75201     (214) 965-9999       FAX: (214) 965-9500
Fiﬁh Court of Appeals
September 22, 2015
Page 2 of 2

        If you   have any questions, please give   me a call.
                                                                Sincerely yours,




                                                                Brendan   P. Harvell


Enclosures

xc:     Alex Carlson                    -   VIA E-MAIL
        Nathan K. Grifﬁn                -   VIA E-FILE
        Brandy Baxter-Thompson          -   VIA E-FILE
        Deena Shaw                      -   VIA E-MAIL
                                                       \




                                              CAUSE NO. PR-13-2943-3
                                       I




ESTATE OF                                                        §                     IN    THE PROBATE COURT
                                                                                                         ’




                                                                 §
                                                                                   V




ALAN MORGAN l-IUMPHREY                                           §                     NUMBER THREE OF
                                                                                   _
                                                                 §
DECEASED.                                                        §                     DALLAS COUNTY, TEXAS
                                                   FINAL JUDGMENT

        On    January 12, 2015, a          trial   was held in   this    cause on Roger Humphrey’s Supplemenl to

Defendant    ’.v
                   Original   Answer   to Plaz‘ntxﬁ"s Original                .Petitz'or’z,        Counterclaim,               and Request for

Disclosure whereby Roger          Humphrey           asserted    a» cause       of action for Breach of Contract against

Denna Shaw.         ROGER I-IUMBHREY (“Roger”) appeared through his attorney,                                                   Brandy Baxter-

Thompson;      GEORGE H. ABNBY, Independent Executor of the Estate of Alan Morgan Humphrey,
Deceased, (“George”) appeared in person and through his attorney of record, Nathan K. Griffin; and

DENNA SHAW (“Denna”) appeared pro se (collectively, the “Parties”); and all Parties announced
ready for trial.    No jury having been requested, the matter proceeded to trial ‘before the Court. The

Court, having considered the testimony of the witnesses, the documents admitted into evidence, and

the arguments of counsel, is of the ‘opinion that                      Judgment should be entered                                in favor of the


Defendant, Roger Humphrey, and Judgment should be entered against                                            Denna Shaw.

        IT   IS,    THEREFORE, ORDERED, ADJUDGED and DECREED                                                            that the       agreement

announced in open court on the record on July 22, 2014, is a binding agreement on the parties thereto

to read as set forth in Exhibit    “A” and is incorporated by reference as if set forth in full herein; that

Denna Shaw has failed to perform              in accordance with the terms                         of the agreement; and that Denna

Shaw’s nonperforinariee has resulted in damages                      in the   amount of $24,478.45.

        IT IS      FURTHER ORDERED, ADJUDGED AND DECREED that the George Abney, as                                                                 ‘




Independent Executor of the Estate of Alan Morgan-Humphrey, Deceased, have and recover
                                                                                ’      from
                                                                                        'i'>'n—1§—uE§4'§—a'
                                                                                                                      ""“
Denna Shaw the sum of $24,478.45.                                                            Efnuummm
                                                                                                     M
                                                                                                                                       E
                                                                                                                                       K
FINAL JUDGMENT — Page         1
                                                                                        '\
                                                                                             “ll                              llllll
                                                                                                                                       z6
                                                                                                                                       E’
                                                                                             \~~    l~ ~lllllllllllllllllll            3
                                                                                                                                       E
                                                                                                                                       3
                                                                                                                                       an
~
                                            CAUSE NO. PR-13-2943-3
            IT IS    FURTHER ORDERED, ADJUDGED AND DECREED                          that       George Abney, as

    Independent Executor of the Estate of Alan Morgan Humphrey, Deceased, have and recover
                                                                                                            0




    reasonable and necessary attomeys’_ fees in the     amount of $5,600.00 from Denna Shaw,

            IT IS   FURTHER ORDERED, ADJUDGED AND DECREED that Roger Humphrey have
    and recover his reasonable and necessary attorneys’ fees in the amount of $ 10, 622.50 from Denna

    Shaw.

             IT IS   FURTHER ORDERED, ADJUDGED AND DECREED that the judgment                              herein


    rendered shall bear post-judgment interest at the rate of 5% per      annum from the        date of judgment


    until paid.


            IT IS FURTHER ORDERED, ADJUDGED                   AND DECREED that all appropriate writs and
                                                                                                                   '




    other process    may issue to enforce this Final Judgment.

            IT IS   FURTHER ORDERED, ADJUDGED AND DECREED that all relief not expressly
    granted in this Final Judgment    is   hereby   DENIED.                 _




            SIGNED,      ORDERED AND ENTERED this [0 day 0 gammy,                        15.


                                                                                                        ~
                                                                                                  N
                                                                      \


                                                                            M
                                                                                           l




                                                              ‘J
                                                                   DGE1>‘1a2‘dQ}bﬁ\IGl




    FINAL JUDGMENT -- Page 2
EXHIBIT “A”
                                                           ~
                       “CAUSE No. PR—l3—02943—3
     IN THE MATTER OF,                        )    IN THE PROBATE COURT
     THE MARRIAGE OF                          )


                                              )

                                              )

     ALAN MORGAN HUMPHREY                     )   DALLAS, TEXAS
            Decedent,                         )

     and                                      )


     DENNA SHAW                               )


            Applicant,                        )


     AND IN THE ESTATE OF                     )

     ALAN MORGAN HUMPHREY                     )   No. 3 JUDICIAL DISTRICT

                   *******ﬁ******************
                            REPORTER‘S RECORD
10
                                  AGREEMENT
ll
                      ‘k*‘k*‘k'k*'k****'k3\"I(*‘k***‘k‘k*irir*
12

ll
              On the 22nd day of July, 2013 the following
14
   proceedings came on to be heard in the above—entit1ed
15
   and'numhered cause before the Honorable Associate John
16
     Peyton, JUDGE presiding, held in Dallas, Dallas
17
     County, Texas:
18
               Proceedings reported by Machine shorthand.
19

20
21

22

23

24

25

       MICAELA YNOSTROSA CERTIFIED COURT REPORTER,214—336-6283
                           Micaela.7@att.net
                            ~
                            A P P E A R A N c E   S
 2
          FOR DECEDENT ALAN MORGAN HUMPHREY
 3            D. WOODARD GLEN, P.C.
              NATHAN GRIFFIN
 4            Attorney at Law
      ‘
              Independent Executor
 5            2626 Cole Avenue
             Ste. 510
 6           Dallas, Texas 75204
             2l4~758-3000

 8        FOR THE APPLICANT DENNA SHAW, INDIVIDUALLY
              STEVEN ALDOUS
 9           ALDOUS—STEVEN E.
             Attorney at Law
10           500 Crescent Court
             Dallas, Texas 75231
11           214—716~21OO
                                    ’
12
                        '




           FOR THE NECESSARY PARTIES:
13           BRANDY BAXTER THOMPSON
             CALLOWAY, NORRIS, BURDETTE,     &   WEBER, PLLC
14           Attorney at Law
             440 Turtle Creek Center
15           3811 Turtle Creek Blvd.
             Dallas, Texas 75219
16

17

18

.19

20

21

22

23

 24

 25

           MICAELA YNOSTROSA CERTIFIED COURT REPORTER,214-336-6283
                               Micaela.7®att.net
                                                                    ~


                         EXAMINATION INDEX

         MRS. DENNA SHAW
     DIRECT BY MR. GRIFFIN    .       .       .       .             11

     CROSS BY MS. THOMPSON                                        ‘l5

          MR. GEORGE ABNEY
      DIRECT BY MR. GRIFFIN                                         17

          DR. ROGER LEE HUMPHREY
      DIRECT BY MS. THOMPSON                                        is

          MS. PATRICIA LYNN HUMPHREY
     DIRECT BY MS. THOMPSON       .       .       .       .         19

10        MS. PATSY HUMPHREY
     DIRECT BY MS. THOMPSON       .       .                         20
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

       MICAELA YNOSTROSA CERTIFIED COURT REPORTER,214-336-6283
                          Micaela 7@at:t .net .
                                                              »
                                               ~
                 THE COURT:          Good morning ladies and
     gentlemen.         You ready to proceed?
                 MR. ALDOUS:          Yes, Your Honor.
                 THE COURT:           If you   would announce appearances
     please, for the record.              This is Cause PR~13—2943—3,
     styled in the Estate of Alan Morgan Humphrey,'the
     number which        I   just recited is a suit for declaratory
     judgment versus ancillary to the Estate of Alan Morgan
     Humphrey.
10               MR. ALDOUS:           Steve Aldous for Petitioner
11   Denna Shaw.
12               ‘MR.    GRIFFIN:       Your Honor, Nathan Griffin for
13   George Abney one of the defendants in this matter, the
14   independent executor of the estate of Alan Humphrey.
l5               MS. THOMPSON:           Your Honor, Brandy Baxter
l6   Thompson, attorney for Roger Humphrey, Sarah Humphrey,
17   Morgan Humphrey.              And Your Honor, while   I   have not
18   made an appearance formerly on the record today, on
19   the record today          I    appear on behalf of Patsy Humphrey
20   and Pat Humphrey.
21               THE COURT:          Very well.     One housekeeping
22   matter that we need to attend to before we continue.
23   That is; my name is John Peyton. I'm hearing this in
24   my capacity as an Associate Judge for the Probate
25   Courts in Dallas County.
       MICAELA YNOSTROSA CERTIFIED COURT REPORTER,214—336—62B3
                          Micae1a.7@att.net
                                                                           ~
               Do you and each of you agree that            I   may hear
     this in that capacity and that you will agree to waive
     any appeal that you may have right to appeal that you
     may have to the elected judge of the court, and an
     agree to appeal any decision from my court directly to
     the court of appeals?
               MR. ALDOUS:     Petitioner so waives.
               MR. GRIFFIN:     Petitioner, George Aoney so
     waives, Your Honor.
10             MS. THOMPSON:     My client's agree, Your Honor.
ll             THE COURT:     Very well.       I   understand that an
12   agreement has been reached in this matter.
13             MR. ALDOUS:     Yes, Your Honor._ The parties to
14   the case have reached an agreement concerning the
15   matters in controversy.
16             And I'm not sure just exactly how you want,
17   whether or not you'll want to swear Mrs. Shaw in too.
18   We plan on proving it up right now in front of you.
19   And   would let the, counsel, opposing counsel, recite
           I

20   the terms. And I will either agree or we'll discuss
21   it unless you have a different way of proceeding.
22             MS. THOMPSON:     That's fine.
23             THE COURT:     All right.
24             MR. ALDOUS:     Actually,   I       have it right here.
25   So let me go ahead.

       MICAELA YNOSTROSA CERTIFIED COURT REPORTER,214~336-6283
                          Micaela.7@att.net
                  THE COURT:         Okay.   And if you, when and if
     you want to elicit any testimony.from you client, we
     will then swear her in. Or if you intend to do it
     I'll go ahead and swear her in now.
                  MR. ALDOUS:         We'll wait.   Your Honor, so the
     agreement I'm gonna recite the terms of the agreement
     and hopefully     I   will recite them correctly.            To the
     extent   I   don't,   I       feel comfortable in the fact that
     counsel will let me know.
10                In exchange for a release from Denna Shaw and
ll   a   potential release from Alex Morgan           »-   I   mean,
12   Carlson, sorry.           Alex Carlson who is one of the
13   residuary beneficiaries and who is Mrs. Shaw's son.
14   In exchange for       a       release from those two as flowing to
15   the estate and to the administration of the estate,
16   they will accept          a   deed for the home at 3650 Asberry,
17   Dallas, Texas 75205 to be further described and Meets
18   [and Bounds and for a general warranty deed provided to

19   them jointly.
20                In exchange for that, Mrs. Shaw will waive
21   any and all claims to the remainder of the estate and
22   that is also contemplated for Alex Carlson. That they
23   will not make anymore claims to any part of the estate
24   cash or any other property.of the estate.
25            All personal property in the possession of
         MICAELA YNOSTROSA CERTIFIED COURT REPORTER,2l4—336—6283
                            Micaela.7@att.net
      Mrs. Shaw and also Mr. Carlson will remain in their
      possession other than two silver pheasants which are
      ﬁrom the family of Mr. Humphrey.
               The sterling silverware set that belonged to
      Alan Humphrey's grandmother and the Red Fez which is       a

      hat which will also be provided.
               Those items will be provided to me at my
      office to be exchanged with the defense or with the
      other side at the time the deed is tendered and the
10    releases are provided.
11             Both sides will agree to pay their own fees
12    and expenses.   All parties on the other side of the
13    Case have agreed not to participate or actively assist
14    in defense of a medical malpractice case that might be
15    brought on behalf of Mrs. Shaw relating to the death
16    of Alan Humphreys._ But we recognize that in the event
17    they are subpoenaed to testified that they will comply
13    with any compulsory of that subpoena. And that would
19    not be a violation of this agreement.
2o             Both sides agreed to execute mutual releases
21    saying they release the other party from any and all
22    claims. All of this is agreed to by Mrs. Shaw,
23    however; Mr. Carlson who is of the age of majority has
'24   to consult with his attorney and will have to agree to
25    any of these terms.
       MICAELA YNOSTROSA CERTIFIED COURT REPORTER,2l4—336—6283
                           Micaela.7@att.net
                 An enforcement of this agreement will be
     subject to the other sides desires and wishes even if,
     no matter what Mr. Carlson does, in otherwords, it's
     out of Mrs. Shaw's hands.              It is now in the hands of

     the other side.             One moment, Your Honor.
                           (Short pause in proceedings)
                 MR. ALDOUS:           That's right.     The cars which
     are part of the personal property will remain in the
     possession of Mrs. Shaw and Mr. Carlson which is the
10   truck and the other car, the Mercedes.
ll               -So   I       believe that states the substance of the
12   agreement.        And I'll look for them to add anything
13   else that they feel necessary.
14               MS. THOMPSON:           One thing   I   would like to
15   ‘correct for the record, Your Honor, is Mr. Aldous
16   reference of the general warranty deed.                  I   don"t
17   believe there was a discussion about the specific type
18   of deed.
19               And       I   believe our clients would be willing to
20   sign   -—   or the estate will be willing to sign a deed
21   without warranty or a special warranty deed, not a
22   general warranty deed.
23                Furthermore, Your Honor, there is               a   mortgage
24   on the property and we want to make it clear that
25   Mrs. Shaw and her son Alex will be deeded the property

       MICAELA YNOSTROSA CERTIFIED COURT REPORTER,214—336—6283
                          Mioaela.7@att.net
                   ~ ~
      and they will assume all debt related to that house
      including taxes, insurance, and the mortgage.           The
      estate has paid the mortgage through today and upon
      the transfer of the deed then Mrs. Shaw and her son
      Alex will assume all of that debt.
                ,Furthermore, it's my understanding, Your
      Honor, that all of the parties understand that this
      will be reduced to writing.      There will be a formal
      settlement agreement that will include the terms and
10    it may also include additional language to further
.11   state the claim, state the terms clearer.           So that
12    that will be   a   requirement for all the parties to sign
13    off on.
14               THE COURT:    Mr. Aldous?
15               MR. ALDOUS:    The only thing that   I    would add
16    is that all outstanding expenses related to the home
17    would be paid up—to-date at the time of the transfer.
18    And that all documents related to the mortgage and all
19    the ongoing expenditures will be provided to us to
20    allow us to continue those payments.
21               The special warranty deed is fine.         The --
22    reducing it to writing is appropriate.      I   would also
23    state that one of the terms of the agreement that
24    we‘ve discussed is confidentiality.      other than
25    advisers who assist each of the parties with respect
        MICAELA YNOSTROSA CERTIFIED COURT REPORTER,214-336-6283
                           Micaela.7@att.net
                                                                       ~
                                                                  10




     to taxes and so forth that the terms and agreement
     made here today will remain confidential other than to
     those advisers.
              And in terms of       a    deadline for Mr. Carlson to
     either accept or reject,        I   did not discuss that with
     them other than   I   know that the lawyer he's been
     consulting with is out until Wednesday.           I   would ask
     for —— until midweek next week.
               MR. GRIFFIN:        How about the end of business
10   on Monday, would that be sufficient?
11             MR. ALDons;     I    think that's sufficient.
12             THE COURT:     Mr. Griffin?
13             MR. GRIFFIN:        And one other thing, Your
14   Honor, it goes without saying, but I'd say it anyway,
15   that this matter will be dismissed with prejudice.
16             MR. ALDOUS:     Correct.
17             THE COURT:     The action now pending before the
18   court cause number we're talking about today will be
19   dismissed with prejudice.
20             MR. ALDoUs:' Correct.
21             MR. GRIFFIN:        Correct.
22             THE COURT:     All right.       Mr. Aldous does the

23   recitation into the record this morning, does that
24   recite the entire agreement of the parties?
25             MR. ALDOUS:     It does.       And at this time,    I


       MICAELA YNOSTROSA CERTIFIED COURT REPORTER,2l4—336~6283
                          Micae1a.7@att.net
                                                                   11




     call Denna Shaw.
                       THE COURT:     We will get to you.   Mr. Griffin

     does the recitation recite the entire agreement of the
     parties?
                       MR. GRIFFIN:     It does, Your Honor.
                       THE COURT:     Mrs; Brandy Baxter Thompson, same
     question?
                       MS. THOMPSON:     Yes, Your Honor.
                       THE COURT:     All right.   Mrs. Shaw, if you'll
10   come forward up here and take the witness stand.
11   Raise your right hand.              Please be seated and speak
12   directly into that microphone.
13                     THE WITNESS:     Okay.
14                     MR. GRIFFIN:     Ma'am, if you would, the young
15   lady that's right in front of you is taking down your
16   testimony needs to hear everything you have to say.
17   So make sure you speak loud enough for her to hear.
18   All right.
19                     THE WITNESS:     Okay.
20                                  MRS, DENNA SHAW.
21   having been first duly sworn, testified as follows:
22                              DIRECT EXAMINATION
23   BY MR. GRIFFIN:
24            Q.  You understand that we're here today to prove
25   up   a   resolution of your claims against the estate to
       M1CAELA YNOSTROSA CERTIFIED COURT REPORTER,214—336-6283
                   .      Micae1a.7@att.net
                                                                          12




     establish you as the common law spouse of Alan
     Humphreys?
           A.   Yes.
           Q. And you understand that you‘ve agreed to
     accept the home at 3650 Asberry paid up—to-date at the
     time of the transfer to you in exchange for waiving
     any other claims you might have against the estate?
           A.   Correct.
           Q. And you understand that your son Alex has to
10   have his own separate agreement to also agree to have
ll «that   home deeded to both you and he?
12         A.   Yes.
13         Q. And you understand that Alex is going to
14   consult with a lawyer to protect his own rights?
15         A.   Yes.
16         Q.   And you also understand that you'll be
17   provided   a   special warranty deed which is               a   type of
18   deed in exchange for        a       release from you, releasing all
19   those parties related to the estate?
20 A. I   understand       I    have a deed.     I   don't know the
21   differences between them.
22         Q.   Okay.    I   understand that.            Other than the
23 part about the type of deed though you understand
24 you'll be getting the property, and you'll be

25   releasing people?
       MICAELA YNOSTROSA CERTIFIED COURT REPORTER,214—336—6283
                          Micae1a.7@att.net
                                      ~
                                                           13.




         A.   Correct.
         Q.   And you understand that you will have no
     further claims against the estate after this
     proceeding, after this agreement, if it becomes final?
         A.   This only pertains to me, correct?
         Q,   That's correct.
         A.   Correct.
         Q.   Now, you also understand that the cars that
     are in your possession will remain in your possession
10   and will remain yours?
11       A.   Yes.
12       Q.   You also understand that the personal
13   property in your possession will remain in your
14   possession other than the two silver pheasants, the
15   sterling silverware set that belonged to Alan's
16   grandmother and the Red Fez, you understand that;
17   right?
18       A.   Yes, sir.
19       Q.   And you understand that you're gonna deliver
20   those to me so that I can provide those to the other
21   side at the consummation of this settlement?
22        A.  Yes. But may I say something on the record?
23       Q.   Sure.
24       A.   I've not been able to locate the hat they're
25   talking about.
      MICAELA YNOSTROSA CERTIFIED COURT REPORTER,214—336—6283
                         Micaela.7®att.net
                                                                       14




             Q.    ‘All right.       Well, you agree here on the
         record to make       a   diligent search, that means, to
         search as much as you can to find whatever it is that
         they've asked for?
             A.        Yes, sir.
             Q.        All right.    And you also understand that both
         sides have agreed to pay their own fees and expenses.
         In other words, you cannot ask them to pay any of my
         fees and expenses.         And they cannot ask you to pay any
    1o   of their fees and expenses?
    11       A.        Yes.
    12       Q.   And you also understand that as part of this
         the parties on the other side have agreed not to
I




    13

    14   actively assist or help any defendant in a potential
    15   medical malpractice case that you might file on
    16   behalf   —-    on your behalf, against those who treated
    17   Alan prior to his death?
    13       A.        Yes.
    19       Q.   And you understand that, they, if they are
    2o   subpoenaed to testify or otherwise compelled to
    21   testified that that would not be         a   breach of this
    22   agreement?
    23       A.        Yes.
    24       Q.   And you understand that as part of the
    25   settlement agreement, lawyers typically sit down and
           MICAELA YNOSTROSA CERTIFIED COURT REPORTER,214—336—6283
                              Micae1a.7@att.net
                                                                                  ~
                                                                             15




     type out a settlement agreement and present it to each
     party for signature. And you understand that that's
     part of what the process will be here?
         A.     Yes, sir.‘
         0.     All right.         With all that said, do you agree
     to resolve the case as we've discussed?
         A.     Yes.
                MR. ALDOUS:            I   pass the witness, Your Honor.
                THE COURT:         Any questions for this witness?
10              MR. GRIFFIN:               No question, Your Honor.
ll              MS. THOMPSON:               Mrs. Shaw,   I   just have   a

12   couple of quick questions for you.
13                               CROSS—EXAMINATION
14   BY MS. THOMPSON:
15       Q.     The agreement that your attorney just went
16   over with you, you've discussed that with him,
17   correct?
18       A.     Yes.
19       Q.     Okay.       And do you understand all of the terms
20   that he has outlined for you?
21 A. I   think    I   do.
22       Q:     Okay,       You understand that today by stating,
23   you know, on the record that you are in agreement with
24   this and that this is a binding agreement and it's
25   irrevocable?
      MICAELA YNOSTROSA CERTIFIED COURT REPORTER,2l4—336—6283
                         Micaela.7@att.net
                                                      ~
                                                                    16
A. I    understood that ya'll could revoke it if
                                     ‘




     you wanted to.
         Q.     But do you understand that you cannot, that
     you're bound by the agreement, and that you cannot
     revoke it once you have agreed, you consented to it;
     correct?
         A.     Yes.
         Q.     Okayi
                MS. THOMPSON:       Nothing further, Your Honor.
10              THE COURT:     Mr, Aldous?

11              MRL ALDOUS:     Nothing further, Your Honor.
12              THE CGURT:     Ladies and gentlemen,        I   believe
13   that concludes the hearing.
14              MR. GRIFFIN;        Your Honor,   I   think we'd like
15   to call our folks just to make sure everybody agrees.
1b              THE COURT:     Okay.     You may.     You most
17   certainly may.
18              MS. THOMPSON:        Your Honor, would you like for
19   us to call the clients up one at a time to testify or
20   would it   ——

21              MR. ALDOUS:     I    have no objection to having
22   them stand up there and nod at the witness stand, if
23   the court reporter can hear it.
24              THE COURT:     All right.     If ya'11 would all

25   stand up and accept the oath.          Raise your right hands.

       MICAELA YNOSTROSA CERTIFIED COURT REPORTER,214—336—6283
                        ‘

                          Micae1a.7@att.net
                                                               17




                     (The witnesses were sworn)
                 THE WITNESSES:        Yes.
                 THE COURT:      You may proceed.
                 MR. GRIFFIN:      I   only have one client.
                              MR. GEORGE ABNEY,
     having been first duly sworn, testified as follows:
                       DIRECT EXAMINATION
     BY MR. GRIFFIN:
           Q.    Mr. Abney, you are the Independent Executor
10   of the Estate of Alan Humphrey, are you not?
11         A.    Yes, sir.
12         Q, Xou heard the terms of this agreement that
13   Mrs..Shaw testified to this morning, did you hear
14   that?
       i




15 A. I   did, sir.
16         Q.    Is that the agreement that we have discussed
17   in this matter?
18         VA.   Yes, sir.
19         Q.    Is that the agreements that you've agreed to

20   in this matter?
21         A.    Yes, sir.
22         Q; You consulted with me as well as the other
23   parties in this matter. And you believe it's in the
24   best interest of this estate?
25         A.    Yes, sir.

       MICAELA YNOSTROSA CERTIFIED COURT REPORTER,2l4—336—6283
                          Micae1a.7@att.net
                                                          ~   18




                 MR. GRIFFIN:      Pass the witness, Your Honor.
                 MR. ALDOUS:      No questions.
                 MS. THOMPSON:      No questions.
                           DR. ROGER LEE HUMPHREY.
     having been first duly sworn, testified as follows:
                               DIRECT EXAMINATION
     BY MS. THOMPSON:
         Q.      would you have state your full name, please?
         A.      Dr. Roger Lee Humphrey.
10       Q.      And Dr. Humphrey have you, you heard all of
11   the testimony provided earlier regarding the terms of
12   the settlement with respect to the estate of Alan
13   Humphrey?
14 A. I   do.
15       Q.      And you consulted with me, your attorney,
16   regarding those terms?
17 A. I   have.
13       Q.   And you do you agree and consent to the
19   settlement that has been outlined in the Courtroom
2o   today?
21 A. I   do.
22       Q.      Okay.       And you also have a power of attorney
23   for your son Morgan Humphrey and your daughter Sarah
24   Humphrey?
25 A. I   do.

      MICAELA YNOSTROSA CERTIFIED COURT REPORTER,214-336-6283
                         Micaela.7@att.net
                    ~
                                                               19




         Q.    And you've also consulted with both of them
     about this?
         A.    I   have.
         Q.    And do they consent through you to the terms
     of this settlement agreement?
         A.    They do.
         Q.    Okay.       Would you state   --

               MS. THOMPSON:       No further questions.
               MR. GRIFFIN:       No questions.
I0             MR. ALDOUS:       No questions.
11             THE COURT:       Call your next witness.
12                         PATRICIA LYNN HUMPHREY,
13   having been first duly sworn, testified as follows:
14                     DIRECT EXAMINATION
15   BY MS. THOMPSON:
16       Q.    Mrs. Humphreys, would you state you full name
17   for the record?
18       A.    Patricia Lynn Humphrey.
19        Q.   And Mrs. Humphrey, you have heard all the
20   terms of the settlement agreement?
21       A.    Yes.
22        Q.   And you consulted with me regarding those
23   terms?
24        A.   Yes.
25        Q.   And you agree and consent to the terms as
       MICAELA YNOSTROSA CERTIFIED COURT REPORTER,2l4-336-6283
                          Micaela.7@att.net
                                                           ‘
                                                                   20




     outlined today in the courtroom?
         A.   I    do.
              MS. THOMPSON:            I   pass the witness.
              MR. ALDOUS:           No questions.
              MR. GRIFFIN:           No questions, Your Honor.
              MS. THOMPSON:                Mrs. Humphrey.
              THE WITNESS:            Patsy Harrison Humphrey.
                                   PATSY HUMPHREY.
     having been first duly sworn, testified as follows:
10                    >DIRECT EXAMINATION
11   BY MS. THOMPSON:
12       Q.   And Mrs. Humphrey, you heard the testimony
13   today and all of the terms that regarding the
14   settlement agreement with respect to the claims that
15   have been made in the estate of Alan Humphrey?
16 A. I    have.
17       Q.   And you've discussed those terms with me?
18       A.   Yes, I_have.
19       Q.   Do you agree and consent to the terms of the
20   settlement?
21       A.   Yes,       I   do.
22            MS. THOMPSON:            Pass the witness.
23            MR. ALDOUS:           No questions,
24            MR. GRIFFIN:            No question, Your Honor.
25            THE COURT:           All right.      Anything further?
      MICAELA YNOSTROSA CERTIFIED COURT REPORTER,2l4~336—6283
                          Micaela.7@att.net
                                                     ~
                                                                     21




              MS. THOMPSON:          I   have no further witnesses,
     Your Honor.
              MR. GRIFFIN:          Nothing further, Your Honor.
              MR. ALDOUS:          I'll close.
              THE COURT:       Everybody rest and close?
              MS. THOMPSON:          Close.
              MR. GRIFFIN:          Yes,.Your Honor.
              MR. ALDOUS:          Close.
              THE COURT:       I    assume there's no argument?
10            MS. THOMPSON:          None.
11            MR. GRIFFIN:          None.
12            MR. ALDOUS:          None, Your Honor.
13            THE COURT:       Now, we're finished.
14            MR. ALDOUS:          Thank you, Your Honor.
15            THE COURT:       Thank you all for your efforts in
16   this case.     I   know it has been      a   somewhat arduous
17   undertaking.
18            MR. GRIFFIN:          Thank you.
19            MS. THOMPSON:          Thank you, Judge.
20            MR. ALDOUS;          Thank you, Judge, for indulging
21   us.
22                  (End of proceedings 9:57 a.m.)
23

24

25

       MICAELA YNOSTROSA CERTIFIED COURT REPORTER,2l4-336~6283
                           Micae1a.7@att.net
      ~
                                                                 22




     STATE OF TsxAs             )




     COUNTY OF DALLAS           )d

              I,   Micaela Ynostrosa, Deputy Certified Court
     Reporter in and for Probate Court No.       3   of Dallas

     County, State of Texas, do hereby certify that the
     above and foregoing contains a true and correct
     transcription of all portions of evidence and other
     proceedings requested in writing by counsel for the
     parties to be included in this volume of the
10   Reporter's Record, in the above-styled and numbered
11   cause, all of which occurred in open court or in
I2   chambers and were reported by me.
13             I   further certify that this Reporter's Record
14   of the proceedings truly and correctly reflects the
15   exhibits, if any, admitted by the respective parties.
16            I further certify that the total cost for the

17   preparation of this Reporter's Record isI
                                                          and was
1e   paid/will be paid by.
19            WITNESS MY OFFICIAL HAND this the 11th day of
20   August, 2013.
21
                          Micaela Ynostrosa, Texas CSR 2869
22                       IExpiration Date:_ 12/01/15
                          State of Texas, County of Dallas
23                        1232 Hollywood Avenue
                          Dallas, Texas 75208
24                        214-336—6283
25

       MICAELA YNOSTROSA CERTIFIED COURT REPORTER,2l4—336—5283
                           Micaela.7@att.net
                                       Q             ORIGINAL

                                         CAUSE No. PR-13-02943-3

IN RE:   ESTATE OF                                          §                      IN   THE PROBATE COURT
                                                            4}

ALAN MORGAN HUMPHREY,                                       §                           NUMBER THREE OF
                                                            §
DECEASED                                                    §                     DALLAS COUNTY, TEXAS
         ORDER GRANTING AMENDED MOTION TO WITHDRAW AS COUNSEL
         On   this day, the   Court considered R. Kevin Spencer, Zachary E. Johnson, Brendan                                    P.


Harvcll, and     SPENCER LAW,        P.C.’s   Amended Motion          to   Withdraw as Counsel              (the   “Amended

Motion”) for     GEORGE ALEXANDER CARLSON.                          The Court, having reviewed               the pleadings,

‘and having heard   any and    all   objections, finds that the        Amended Motion should                in all     things be


GRANTED.
         IT IS   THEREFORE ORDERED that R.                       Kevin Spencer, Zachary E. Johnson, Brendan

P.   Harvell and   SPENCER LAW, PC.            are   all   hereby allowed to withdraw as attorneys and are

hereby fully and completely discharged as attorneys of record for                       GEORGE ALEXANDER
CARLSON and of all other duties and obli               ation     in this case.

                                                                                                                       "

         SIGNED AND ORDERED                                                                            015.




                                                                                 e/A
                                                                           B Peytow
                                                                      the Probate Courts
                                                                                         .
                                                                                               /
                                                                                                   .           udée
                                                                                                                   \




                                                                   of Dallgs




 ORDER GRANTING MOTION To WITHDRAW As COUNSEL- Solo Page
                                                                                              Pn»1a'.um 3 _ 3
                                                                                              CUW/l
                                                                                              on
                                                                                             902152
                                                                                                       ..
                                                                                                            W"'“’"/iW AI IURNEV
                                                                                                                                 .



                                                                                                                                     T
                                                                                                                                     .




                                                                                                                       2
                                                                                                                       5
                                                                                                                       26
                                                                                             ll/ll/llllllll! ~             2-
                                                                                                                       5
                                                                                                                       E
                                                                                                                       m